





CITATION:
ING
          Insurance Company of Canada v. Miracle (Mohawk Imperial Sales and Mohawk
          Liquidate)
, 2011
          ONCA 321



DATE: 20110426



DOCKET: C52780



COURT OF APPEAL FOR ONTARIO



Sharpe, Gillese and Karakatsanis JJ.A.



BETWEEN



ING Insurance Company of Canada



Applicant (Appellant/Respondent by
          way of cross-appeal)




and



Andrew
          Miracle o/a Mohawk Imperial Sales and Mohawk
          Liquidate, Attorney General of Canada, John
Maracle

c.o.b
. Jumping
          Johnnies, Deborah
Maracle

c.o.b
. Jumping Johnnies,
          Kevin Trudeau, Stan Fergusson
          Fuels Ltd., United Independent Energy Group
          Inc.
c.o.b
. Earl Rosebush Fuels




Respondents (Appellants by way of
          cross-appeal)




Michael
Burgar
,
          for the appellant ING



Victoria
Yankou
,
          for the respondent Attorney General of Canada

Richard L. Wright, for the
          respondent Stan Fergusson Fuels Ltd.



Heard: March 24, 2011



On appeal from the order of
          Justice Andra Pollak of the Superior Court of Justice dated September 13,
          2010, with reasons reported at 2010 ONSC 4056, and reasons for costs reported
          at 2010 ONSC 5682.



Sharpe J.A.:



[1]

This appeal involves the interpretation of a pollution
    liability exclusion clause in a Commercial General Liability (CGL) insurance
    policy issued by the appellant ING Insurance Company of Canada (ING).  The insured, Andrew Miracle o/a Mohawk
    Imperial Sales and Mohawk Liquidate (Miracle), operates a convenience store and
    gas bar.  The statement of claim alleges
    that gasoline escaped from an underground storage tank on Miracles property
    and migrated on to adjacent lands owned by Canada, the plaintiff.  The claim, which alleges strict liability,
    nuisance and negligence, is for $1,850,000 in damages to cover the loss in value
    of the plaintiffs property, the costs of conducting an environmental
    assessment and the costs of remediating the property.

[2]

The Pollution Liability exclusion clause in
    the CGL policy issued by ING excludes coverage for losses
arising out of the actual,
    alleged, potential or threatened spill, discharge, emission, dispersal,
    seepage, leakage, migration, release or escape of pollutants from the lands or
    premises of Miracle.

[3]

ING sought a declaration that it had no duty to defend or
    indemnify Miracle on the ground that the plaintiffs claim was excluded from
    coverage.  The application judge
    dismissed the application on the ground that, as Miracle was not an active
    industrial polluter and as the claim was based on Miracles alleged
    negligence, the pollution exclusion clause did not apply.

[4]

For the following reasons, I would allow the appeal and
    grant ING a declaration that the claims asserted in the action are excluded by
    the pollution liability clause.

FACTS

Miracles Business and the Insurance Policy

[5]

Andrew Miracle owned two businesses on Highway # 2
    within
Tyendenaga
Mohawk Territory near
Desoronto
and
Shannonville
,
    Ontario.  In 2001, ING issued Mr. Miracle
    a CGL policy to insure his first business location, which included a donut
    shop, convenience store, jewellery store, gift shop, apartments, and a full-service
    gas bar.  In 2002, Miracle opened a 24-hour
    self-service gas bar at a second location.  That business was added to the CGL policy.  The policy provides broad coverage for bodily
    injury and property damage, but the exclusion clause provides that the
    insurance did not apply to:

2.        Pollution
    Liability

a.      Bodily injury or
    property damage or personal injury or advertising liability arising out
    of the actual, alleged, potential or threatened spill, discharge, emission,
    dispersal, seepage, leakage, migration, release or escape of pollutants:

...

(2)        At, or from
    any premises, site or location which is or was at any time owned or occupied
    by, or rented or loaned to, any Insured;



(5)        At or from
    any premises, site or location on which any Insured or any contractors or
    subcontractors working directly or indirectly on any Insureds behalf are
    performing operations:

(a)
if
the pollutants are brought on to the premises, site or location in connection
    with such operations by such Insured, contractor, or subcontractor; or

(b)  if the
    operations are to test for, monitor, clean up, remove, contain, treat,
    detoxify, decontaminate, stabilize, remediate or neutralize, or in any way
    respond to, or assess the effect of the pollutants.

b.      Any fines or penalties
    assessed against or imposed upon any
Insured
arising
    out of the actual, alleged, potential or threatened spill, discharge, emission,
    dispersal, seepage, leakage, migration, release or escape of pollutants.

c.      Any loss, cost or
    expense arising out of any request, demand or order that any Insured or others
    test for, monitor, clean up, remove, contain, treat, detoxify, decontaminate,
    stabilize, remediate or neutralize or in any way respond to, or assess the
    effect of pollutants unless such loss, cost or expense is consequent upon
    bodily injury or property damage covered by this policy.

d.      Pollutants means any
    solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
    vapour, soot, fumes, acids, alkalis, chemicals and waste.  Waste includes
    materials to be recycled, reconditioned or reclaimed.

[6]

Miracle is defending the action but did not respond to INGs
    application for a declaration that the claim, as pleaded, is excluded from
    coverage under the pollution liability exclusion clause in the CGL.  However, Canada and the respondent Stan Fergusson
    Fuels Ltd., a co-defendant, oppose the application as interested parties.  They rely on s. 132 of the
Insurance Act
, R.S.O. 1990, c.I.8, which
    enables a claimant with an unsatisfied judgment against an insured defendant to
    recover the amount of the judgment against the defendants insurer.

The Statement of Claim

[7]

In 2003, gasoline was discovered on the property owned
    by Canada adjacent to the 24-hour gas bar.  The respondent Attorney General of Canada brought
    an action claiming $1,850,000 in damages against the following parties:  Miracle, as the owner and occupier of the
    lands on which the petroleum hydrocarbon fuels handling facilities were
    installed; Kevin Trudeau, the party that installed those facilities; and
    various parties, including Stan Fergusson Fuels Ltd., that supplied petroleum
    hydrocarbon fuels to Miracle.  The
    statement of claim alleges that petroleum hydrocarbon fuels escaped from Miracles
    facilities into the environment, across the land and catch basins lying under
    or adjacent to the plaintiff's property.  It is alleged that as a result of that escape,
    the plaintiff's property suffered damage including overburden, subsurface and
    groundwater contamination.  The
    plaintiff Canada pleads that it has incurred costs and expenses in
    investigating, testing and monitoring the source and extent of the
    contamination and has incurred and will continue to incur losses and damages
    for rectifying that contamination and remediating [the] property.

[8]

The statement of claim asserts several causes of action
    against the defendants:

·

strict
    liability for bringing the petroleum hydrocarbon fuels onto the land occupied
    by the plaintiff and permitting the fuels to escape into the environment;

·

nuisance;
    and

·

negligence
    for,
inter alia
, causing or
    permitting inadequate petroleum hydrocarbon fuels handling facilities, contrary
    to required standards, laws and regulations; failing to conduct reasonable
    ongoing inspections; failing to maintain facilities in a safe operating
    condition; failing to take reasonable steps to stop the escape; failing to
    report the escape of fuels into the environment; and failing to take further
    steps following the escape to prevent further damage to the environment.

[9]

The statement of claim specifically pleads and relies
    upon environmental protection statutes including the
Environmental Protection Act
, R.S.O. 1990, c. E.19 and the
Canadian Environmental Protection Act, 1999
,
    S.C. 1999, c. 33.

The
    Reasons of the Application Judge

[10]

In dismissing INGs application for a declaration that
    it had no duty to defend or indemnify Miracle, the application judge relied on
    the decision of this court in
Zurich
    Insurance Co. v. 686234 Ontario Ltd.
(2002), 62 O.R. (3d) 447 (C.A.) (leave
    to appeal dismissed, [2003] S.C.C.A. No. 33).  In particular, she relied on the finding in
Zurich
that nothing in the insureds regular business activities
    place[d] it in the category of an active industrial polluter of the natural
    environment, and that the alleged pollution was a result of the negligence
    alleged in the underlying claims.  The application
    judge found that, like the insured in
Zurich
,
    Miracle did not fall into the category of an industrial polluter.  Rather, the plaintiff alleged that the gas
    leak occurred as a result of Miracles negligence.  Since a reasonable insured would expect the
    exclusion to apply to industrial pollution and not to a gas leak, the plaintiffs
    claim was held not to fall within the pollution exclusion.

Waiver
    and Costs

[11]

The application judge rejected the respondents
    argument that ING had waived its right to rely on the exclusion clause and, on
    that account, reduced the costs awarded to the respondents.  No appeal is taken in relation to the issue of
    waiver, but the respondent Canada seeks leave to cross-appeal the application
    judges costs order.

ISSUE

[12]

Did the application judge err in holding that the
    pollution exclusion clause did not apply to exclude coverage for the claim as
    pleaded?

ANALYSIS

[13]

The principles guiding the interpretation of insurance
    policies were set out by the Supreme Court of Canada in
Reid
Crowther
& Partners Ltd
, [1993]
    1 S.C.R. 252, at p. 269:

In each ease, the courts must interpret the
    provisions of the particular policy at issue in light of general principles of
    interpretation of insurance policies, including, but not limited to:

(1)

the contra
proferentum
rule;

(2)

the
    principle that coverage provisions should be construed broadly and exclusion
    clauses narrowly; and

(3)

the
desirability, at least where the policy is ambiguous, of
    giving effect to the reasonable expectations of the parties.

[14]

The reasonable expectations of the insured and insurer
    will support a commercially sensible interpretation of the policy.
Estey
J. described
    this approach in
Consolidated Bathurst
    Export Ltd. v. Mutual Boiler & Machinery Insurance Co.
, [1980] 1 S.C.R.
    888, at pp. 901-902:

Even apart from the doctrine of
contra
proferentum
...the
    normal rules of construction lead a court to search for an interpretation
    which, from the whole of the contract, would appear to promote or advance the
    true intent of the parties at the time of entering into the contract.
...[
A]n interpretation which defeats the intentions of the
    parties and their objective in entering into the commercial transaction in the
    first place should be discarded in favour of an interpretation of the policy which
    promotes a sensible commercial result.

[15]

In
Consolidated
    Bathurst
, a paper manufacturer was required to shut down due to wear and
    tear in its machinery.  The insurer
    denied coverage, arguing that damage due to corrosion was specifically
    excluded under the policy.  In finding
    against the insurer,
Estey
J. held, at p. 903, that
    the insurers interpretation would necessarily result in a substantial
    nullification of coverage, as it provided no coverage for what was very well
    the most likely source of the manufacturers loss.

[16]

The appellant ING argues that both a literal and common
    sense understanding of the word pollution, as well as the parties reasonable
    expectations, demonstrate that the pollution exclusion applies to exclude all losses
    resulting from pollution of the natural environment by the gasoline leaked
    from Miracles premises.  In contrast, the
    respondents argue that applying the literal meaning of the pollution exclusion
    in the context of Miracles gas bar business would bring about an unrealistic
    result and substantially nullify Miracles coverage.  The respondents argument is essentially twofold:
    either the exclusion is ambiguous in the context of this case and should be
    construed against ING as the drafter, or the exclusion is unambiguous but nevertheless
    should not be strictly enforced as it would virtually nullify the coverage
    sought by Miracle in the first place.

Is the pollution
    exclusion ambiguous in the context of this case?

[17]

Given its centrality in the application judges
    decision, the starting point for interpreting the pollution exclusion is this
    courts decision in
Zurich.
That case involved claims brought by the
    residents of an apartment building who had suffered carbon monoxide poisoning
    caused by the malfunctioning of the buildings furnace.  The residents sued the buildings owner,
    alleging negligent failure to maintain, repair and keep the furnace in proper
    working order.  The owner was insured
    under a CGL policy containing a pollution exclusion clause virtually identical
    to the clause at issue on this appeal.  As
    in this case, the insurer sought a declaration that the claim was excluded and
    that the insurer was under no duty to defend or indemnify the insured.

[18]

Borins
J.A. held that the
    pollution exclusion clause was ambiguous and did not apply to the claim.  He conducted an extensive review of American
    authorities applying the pollution exclusion clause to claims arising from carbon
    monoxide poisoning.  Some American courts
    adopted a strictly literal interpretation and held that the pollution exclusion
    clause applied.
Borins
J.A. concluded that those cases rested on a 
hyperliteral

    approach. He instead found a second line of American authority that looked to
    the purpose and common-sense meaning of the pollution exclusion to be more
    persuasive.  At
para
.
    37, he wrote that in construing contracts of insurance, dictionary literalism
    is often a poor substitute for connotative contextual construction.  He then concluded, at
para
.
    39, that although carbon monoxide is a pollutant within the ordinary meaning
    of the exclusion, the exclusions historical context revealed that its purpose was
    to bar coverage for damages arising from environmental pollution, and not the
    circumstances of this case in which a faulty furnace resulted in a leak of
    carbon monoxide.  Thus,
Borins
J.A. held that the exclusion was ambiguous and
    should be interpreted in favour of the insured.

[19]

In discussing the purpose of the exclusion and the reasonable
    expectations of the insured,
Borins
J.A.
    distinguished the situation of a building owner with a defective furnace from
    that of a party involved in pollution-creating activity, at
para
.
    38:

There is nothing in this case to suggest that the
    respondent's regular business activities place it in the category of an active
    industrial polluter of the natural environment.  Put simply, the respondent did not discharge
    or release carbon monoxide from its furnace as a manufacturer discharges
    effluent, overheated water, spent fuel and the like into the natural
    environment.  It was discharged or
    released as a result of the negligence alleged in the underlying claims, which
    remains to be proved.  As I have pointed
    out, the history of the exclusion demonstrates that it would produce an unfair
    and unintended result to conclude, in the context of a CGL policy, that
    defective machinery maintenance constitutes pollution, even when it gives
    rise to carbon monoxide poisoning.  In
    this regard, it is necessary to understand that the exclusion focuses on the
    act of pollution, rather than the resulting personal injury or property damage.

[20]

The respondents argue that the effect of
Zurich
is to restrict the reach of the
    pollution exclusion to those who can be described as active industrial
    polluters and to prevent its application in any case where personal injury or
    property damage is alleged to have been caused by the insureds negligence: See
    e.g.
Hay Bay Genetics Inc. v.
MacGregor
Concrete Products (
Beachburg
)
    Ltd.
(2003), 29 C.L.R. (3d) 60 (Ont. S.C.)

[21]

I disagree with that submission.
Zurich
must be read in the context of the specific issue the court was addressing.
Borins
J.A. rejected
    what he quite appropriately described as a 
hyperliteral

    argument that the claim was excluded because it arose from the escape of gas.
     The court refused to accept the
    insurers strictly literal interpretation of the clause in favour of one that
    determined the meaning and reach of the exclusion, given its historical purpose
    and a common sense assessment of the insureds business activity.  The exclusions ordinary meaning in those
    circumstances was found to be ambiguous and contrary to the insureds
    reasonable expectations.

[22]

Unlike
Zurich
,

in this case, the insured was engaged
    in an activity that carries an obvious and well-known risk of pollution and
    environmental damage: running a gas station.  Indeed, the statement of claim is framed as a
    claim for damage to the natural environment caused by a form of pollution.  While the respondent Canada now attempts to
    characterize its claim as if it primarily, if not exclusively, sounds in
    negligence, that ignores the fact that the statement of claim asserts the
    causes of action commonly associated with pollution-based claims for
    environmental damage: strict liability (presumably on the basis of
Rylands
v. Fletcher
(1868), L.R. 3 H.L. 330)
    and nuisance as well as negligence.  The
    negligence claim is based in part upon alleged breaches of both provincial and
    federal environmental legislation and regulation.  The damages claimed are for harm to the
    environment: the loss of property value due to contamination of the soil, the
    cost of investigating, testing and monitoring the contamination caused by the
    migration of a hazardous product from the lands of the insured, and the cost of
    rectifying the contamination and remediating the plaintiffs property.  Such a claim fits entirely within the
    historical purpose of the pollution exclusion, which was to preclude coverage
    for the cost of government-mandated environmental cleanup under existing and
    emerging legislation making polluters responsible for damage to the natural
    environment: See
Zurich
, at
para
. 13.

[23]

I do not accept the argument that the phrase active
    industrial polluter of the natural environment used in
Zurich
should be read as restricting the reach of the pollution
    exclusion clause to situations where the insured is engaged in an activity that
    necessarily results in pollution.  Liability
    insurance is purchased to cover risks, not outcomes that are certain or
    inevitable.  There is a general principle
    of insurance law that only fortuitous or contingent losses are covered by
    liability policies:
Liberty Mutual
    Insurance Company v. Hollinger Inc.
(2004), 236 D.L.R. (4th) 635 (Ont. C.A.),
    at
paras
. 16-17
.  Accepting
the argument that the pollution
    liability exclusion only applies to active industrial polluters  those who
    are already excluded from ordinary liability insurance coverage by virtue of
    the fortuity principle  would effectively denude the clause of any meaning.  In my view, the exclusion clearly extends to
    activities, such as storing gasoline in the ground for resale at a gas bar,
    that carry a known risk of pollution and environmental harm.

[24]

Therefore, the claim as pleaded falls squarely and
    unambiguously within the language of the exclusion clause as a claim arising
    out of the actual, alleged or threatened spill, discharge, emission, dispersal,
    seepage, leakage, migration, release or escape of pollutants.  Indeed, it would take a 
hyperliteral

    reading of the language of
Zurich
,
    detached from the facts and issue considered in that case, to conclude
    otherwise.

[25]

I find support for my interpretation of the
    pollution exclusion in both Canadian and American case law.
Ontario
    v. Kansa General Insurance Company
(1994), 17 O.R. (3d) 38 (C.A.), leave to
    appeal dismissed, 1994 S.C.C.A. No. 123, involved a claim against the Crown for
    negligently failing to properly monitor a third partys storage and handling of
    hazardous materials.  Writing for the
    court, Labrosse J.A. held, at p.
41, that
the motion
    judge had erred
by holding that the exclusion clause
    for claims arising out of the discharge of pollutants applied only to exclude
    coverage to an insured who actively engaged in polluting activities.  Referring to s. 14(1) of the
Environmental Protection Act
(a
    provision pleaded in the statement of claim in this case) Labrosse J.A. held, at
    p. 44, that the passive polluter who permits pollution to take place is just
    as much a polluter as the active polluter who discharges or causes the
    discharge of pollution.  I do not read
    the brief endorsement of this court in
Uniroyal
    Chemical Ltd. v. Kansa General Insurance Company Ltd.
(1996), 89 O.A.C. 311
    (C.A.) as having overruled Labrosse J.A.s judgment.

[26]

Pier Mac
    Petroleum Installation Ltd. v.
Axa
Pacific Insurance
    Co.
(1997), 41 B.C.L.R. (3d) 326 (S.C.), involved the interpretation of a
    CGL policy issued to a contractor who had built a gas bar.  The gas bar operator sued the contractor for
    losses resulting from the leakage of petroleum products allegedly caused by the
    negligent construction of the underground storage tank and pipes.  The contractors insurance policy excluded
    coverage for the actual, alleged or threatened discharge, dispersal, release
    or escape of pollutants.  The court held
    that the claim against the contractor for damages due to gasoline leakage was
    clearly excluded under the pollution exclusion.

[27]

In
Corbould
v. BCAA Insurance Corp.
(2010), 13
    B.C.L.R. (5th) 168 (S.C.), the court held that a claim for damages resulting
    from a spill of approximately 950 litres of heating oil from a tank on
    the insureds property was excluded.  The
    insureds all risks policy excluded coverage for loss or damage caused by
    contamination or pollution, or the release, discharge or dispersal of
    contaminants or pollutants.
Sigurdson
J. considered
Zurich
at some length but concluded, at
para
. 84, that the
    claim was excluded from coverage:

I understand that the words of the exclusion should
    not be read
hyperliterally
to include things that
    might be said to be contamination or pollution but objectively could not be
    considered by the parties to be intended to exclude coverage. I do not consider
    interpreting contamination or pollution to include a large spill of fuel oil
    that directly damaged the plaintiffs land and house to be a
hyperliteral
interpretation of the clause.

[28]

A majority of courts in the U.S. have held that claims
    against gas stations for damages caused by leaking gasoline are unambiguously
    excluded from the standard absolute pollution exclusion, which is virtually
    identical to the exclusion in this case: See e.g.
Federated
Mut
. Ins. Co. v.
Abston
Petroleum, Inc.
, 967
So.
2d 705 (Ala. Sup. Ct. 2007);
Whittier
    Properties v. Alaska Nat. Ins.
, 185 P. 3d 84 (Alaska Sup. Ct. 2008);
Truitt Oil & Gas Co. v. Ranger Ins. Co.
,
    498 S.E. 2d 572, (Ga. App. Ct. 1998);
Millers
Mut
. Ins. of Ill. v. Graham Oil Co.
, 668 N.E. 2d
    223 (Ill. App. Ct. 1996);
West Bend
Mut
. Ins. v. US Fidelity and Guar.
, 598 F. 3d 918 (7th
    Cir. 2010);
Crescent Oil Co. v. Federated
Mut
. Ins. Co.
, 888 P. 2d 869 (Kan. App. Ct.
    1995);
Kimber
Petroleum Corp. v. Travelers
Indem
. Co.
, 689 A. 2d 747 (N.J. Super. Ct. App. Div.
    1996);
Harrison v. RR Morrison & Son,
    Inc.
, 862
So.
2d 1065 (La. App. Ct. 2003);
Montana Pet. Tank Comp. Bd. v.
Crumleys
, Inc.
, 174 P. 3d 948 (Mont. Sup. Ct. 2008);
Union
Mut
. Fire
    Ins. Co. v. Hatch
, 835 F. Supp. 59 (ND N.H. 1993);
Wagner v. Erie Ins. Co.
, 801 A. 2d 1226 (Pa. Sup. Ct. 2002).

[29]

The respondents point to discussions between Miracle
    and ING representatives which they argue reveal that neither party contemplated
    that the pollution exclusion would apply to Miracle.  Even if there were ambiguity making this
    evidence admissible, these discussions took place following the gas leak in
    2003 and are therefore unhelpful with respect to the parties reasonable
    expectations at the time the policy was signed.

[30]

I therefore conclude that the pollution liability
    exclusion, as applied to the circumstances in this case, is neither ambiguous
    nor contrary to the parties reasonable expectations.

Does the pollution
    exclusion virtually nullify the coverage sought by Miracle?

[31]

The respondents argue that giving effect to the
    pollution exclusion clause in this case would virtually nullify the coverage
    sought by Miracle in the first place.  They
    cite the following passage from
Weston
    Ornamental Iron Works Ltd. v. Continental Insurance Co.
, [1981] O.J. No. 78
    (C.A.), at
para
. 16:

The exclusion clause should not be interpreted in a
    way which is repugnant to or inconsistent with the main purpose of the
    insurance coverage but so as to give effect to it.  Thus,
even
    if the exemption
clause were
found to be clear and
    unambiguous

it should not be enforced
    by the courts when the result would be to defeat the main object of the
    contract or virtually nullify the coverage sought for protection from
    anticipated risks
. [Emphasis added.]

[32]

In
Weston
    Ornamental
, the insured Weston was engaged in the business of metal
    working, including the repair of heavy machinery.  While one of Westons employees was out at a
    city dump using a welding torch to repair a bulldozer, a fire broke out and
    destroyed the Citys bulldozer.  The City
    sued Weston for the loss.  Although
    Westons insurance policy included coverage for all sums which [Weston] shall
    become legally obligated to pay... because of injury to or destruction of
    property, the insurer denied coverage on the basis of a clause excluding
    coverage for destruction or loss of use of...any personal property or any
    fixtures as a result of any work performed thereon.  At
paras
. 16-18, the
    court held that, given the constant risk of fire due to the welding torches
    used in Westons repair business, it would be anomalous to exclude fire loss
    from coverage.  I
n
    entering the CGL policy, the parties could not have intended to practically
    render nugatory the away from shop liability coverage for the most obviously
    inherent risk of Westons business.

[33]

I see no merit in the submission that giving effect to
    the exclusion would effectively nullify the policy in this case.  Unlike the machine repair business in
Weston Ornamental
, the operator of a
    convenience store and gas bar faces the risk of a wide range of liability
    claims for bodily injury and damage to property that the CGL will cover.  By denying coverage for pollution liability,
    the court does not deprive the policy of a very significant measure of
    protection for the myriad other risks that the policy does cover.  Further, unlike the work performance exclusion
    clause in
Weston Ornamental
, the
    pollution exclusion in this case is animated by a unique purpose: to preclude
    coverage for expensive government-mandated environmental cleanup required by
    legislation that makes polluters strictly liable.  This purpose forms an important part of the
    exclusions application to each case.

[34]

Therefore, I find no reason in this case to disregard
    the clear and unambiguous language of the pollution exclusion clause.  The claim against Miracle falls squarely
    within the exclusion.  ING is therefore not
    required to defend or indemnify Miracle against the claim brought by Canada.

CONCLUSION

[35]

For these reasons, I would allow the appeal, set aside
    the judgment and in its place grant a judgment declaring that the appellant is
    under no obligation to defend or indemnify the insured for this claim.  The cross appeal as to costs should therefore
    be dismissed.  I would award the
    appellant costs in the amount agreed to by the parties, namely $15,000 for the
    appeal and $22,000 for the application, both amounts inclusive of disbursements
    and applicable taxes.

Robert J. Sharpe J.A.

I agree E.E. Gillese
    J.A.

I agree Karakatsanis
    J.A.

RELEASED:  April 26,
    2011


